Appeal by the defendant from an amended judgment of the County Court, Westchester County (Scarpino, J.), rendered April 5, 1991, revoking a sentence of probation previously imposed by the *519same court, upon a finding that he had violated a condition thereof, based upon his admission, and imposing a sentence of imprisonment upon his prior conviction of criminal possession of a controlled substance in the fifth degree.
Ordered that the amended judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Bracken, J. P., Balletta, Eiber, O’Brien and Pizzuto, JJ., concur.